WRIGHT, Presiding Judge.
This is an appeal from a verdict and judgment from the Circuit Court of Lawrence County for $10,000, arising from an automobile-pedestrian collision.
The facts giving rise to the cause of action are not material to the issues raised on appeal and we do not set them out here.
This matter has been submitted on motion to dismiss the appeal and on the merits after brief and oral argument.
ON MOTION TO DISMISS
Notice of appeal was filed by defendant, Pearl Long Fowler. The notice of appeal issued by the clerk and served upon appellant was stated therein to be an appeal by Pearl Long Fowler and by Alabama Farm Bureau Mutual Casualty Insurance Company. The appeal bond was executed by William Bedford as attorney in fact for Pearl L. Fowler, and by William Bedford as attorney in fact for Alabama Farm Bureau Mutual Casualty Insurance Company, a corporation. The bond includes the insurance company as a defendant and appellant as well as Pearl Long Fowler. The clerk in the transcript of the record has styled the cover sheet as an appeal by Pearl L. Fowler and the Alabama Farm Bureau Mutual Casualty Insurance Company. The certificate of appeal however, shows Pearl L. Fowler as appellant and Farm Bureau as surety on the supersedeas bond.
On motion to dismiss, appellee complains that Alabama Farm Bureau Mutual Casualty Insurance Company was not a party to the suit, nor judgment and has no right to appeal therefrom. Such complaint is of course correct. However, we do not consider it sufficient to dismiss the appeal of Pearl L. Fowler. Pearl L. Fowler has appealed.
We consider Alabama Farm Bureau Mutual Insurance Company nothing more than surety on her bond. As it was not a defendant in the suit and judgment, it cannot now be an appellant. The motion to dismiss the appeal is denied.